Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the limitation of wherein the nozzle is upstream of the mixing chamber and the diffuser is downstream of the mixing chamber wherein a pressure of the gas is greater than ambient pressure directly upstream of the nozzle but lesser than ambient pressure directly downstream of the nozzle, lesser than ambient pressure both directly upstream of the mixing chamber and directly downstream of the mixing chamber and lesser than ambient pressure directly upstream of the diffuser but greater than ambient pressure directly downstream of the diffuser, was not found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        October 6, 2021


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723